Citation Nr: 0819866	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
disabling for chronic obstructive pulmonary disorder (COPD).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In March 2007, the veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is part of 
the record.

The matter came before the Board in August 2007 at which time 
the undersigned remanded the claim to provide for an updated 
VA examination.  All development having been completed, the 
matter is before the Board for consideration.


FINDINGS OF FACT

1.  The veteran's most recent pulmonary function test (PFT) 
showed a Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) that was 55% of what 
was predicted.

2. The veteran's PFTs have failed to show a Forced Expiratory 
Volume in one second (FEV-1) that is less than 40 of what was 
predicted; a FEV-1/ FVC (Forced Vital Capacity) that is less 
than 40 percent of what was predicted; or a DLCO (SB) that is 
less than 40 percent of what was predicted.

3. The evidence has failed to show that the veteran's maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with either a cardiac or a respiratory 
limitation); that the veteran had cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), or any episodes of acute 
respiratory failure; or that the veteran requires outpatient 
oxygen therapy.


CONCLUSION OF LAW

Criteria for a 60 percent rating for chronic obstructive 
pulmonary disease (COPD) have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code (DC) 6604 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disorder, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The veteran is currently assigned a 30 percent rating for his 
COPD under 38 C.F.R. § 4.97, DC 6604.  Under this DC, a 30 
percent rating is assigned when FEV-1 is between 56 and 70 
percent of what was predicted; where FEV-1/ FVC is between 56 
and 70 percent of what was predicted; or when DLCO (SB) is 
between 56 and 65 percent of what was predicted.

A 60 percent rating is assigned when FEV-1 is between 40 and 
55 of what was predicted; where FEV-1/FVC is between 40 and 
55 percent of what was predicted; where DLCO (SB) is between 
40 and 55 percent of what was predicted; or where the maximum 
oxygen consumption is between 15 to 20 ml/kg/min (with a 
cardio-respiratory limit).

The use of the word "or" indicates that any one of these 
provides a basis for a 60 percent evaluation.

A 100 percent rating is assigned when FEV-1 is less than 40 
of what was predicted; where FEV-1/FVC is less than 40 
percent of what was predicted; where DLCO (SB) is less than 
40 percent of what was predicted; where the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); where there is cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure; 
or where the veteran requires outpatient oxygen therapy.

The veteran's VA examination from September 2007 shows a FEV-
1 of 70% predicted and the FEV-1/FVC ratio at 79%.  The DLCO 
(SB) measured 55%.  The examiner stated that diffusion 
capacity is mildly reduced and that the FEV-1 of 70% 
indicates that the veteran has mild COPD.

A VA examination was conducted in October 2005, however, the 
examiner failed to include PFT results in the medical report.

VA outpatient treatment records from September 2004 show a 
FEV-1 of 76%.  The same test results were used in the VA 
examination conducted in September 2004.  Records of April 
2003 show FEV-1 of 77% predicted.

Private medical records from Dr. Figueroa, dated September 
2005, show FEV-1 of 80% predicted, and the FEV-1/FVC ratio at 
78%.  The DLCO measured 89%.  Other testing completed in 
November 2004 shows a FEV-1 of 76% predicted.

The evaluation of the severity of COPD for rating purposes is 
based on the application of the results of pulmonary function 
testing to the rating criteria.  

In this case, the veteran's September 2007 VA examination 
showed that his DLCO (SB) measured 55%.  

As DC 6604 provides for a 60 percent disability rating when 
the DLCO (SB) is between 40 and 55 percent of what was 
predicted, the Board finds that the veteran is entitled to a 
60 percent rating for his COPD.

A rating in excess of 60 percent is not warranted under the 
facts of this case, as the criteria for a 100 percent rating 
have not been met.  The veteran's pulmonary function tests 
(PFTs) have failed to show a FEV-1 that was less than 40 
percent of what was predicted; a FEV-1/FVC that was less than 
40 percent of what was predicted; or a DLCO (SB) that was 
less than 40 percent of what was predicted.  The post-service 
medical records clearly provides evidence against a higher 
evaluation than 60 percent.

Accordingly, the veteran is granted a disability rating of 60 
percent for his COPD.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
In this regard, the veteran at hearing never contended that 
this disability (the service connected condition) was 100 
percent disabling (the next higher criteria).  In this 
regard, it is important for the veteran to understand that he 
is not service connected for his history of tobacco abuse.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

An initial rating of 60 percent for COPD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


